ORDER
Before: The Honorable Dominick L. DiCarlo, Chief Judge, and Jane A. Restani and R. Kenton Musgrave, Judges:
Upon consideration of defendant’s motion for a stay of enforcement of judgment, it is hereby
Ordered that defendant’s motion is granted; and it is further
Ordered that execution of the money judgment awarded and the effect of the declaratory and injunctive relief granted are stayed until the later of (1) the expiration of the period for filing a notice of appeal; or (2) the conclusion of any appellate proceedings.